Citation Nr: 1623525	
Decision Date: 06/13/16    Archive Date: 06/29/16

DOCKET NO.  10-42 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a compensable rating for right ear hearing loss.  

2.  Entitlement to an initial rating in excess of 30 percent prior to October 30, 2015 for posttraumatic stress disorder (PTSD) and a rating in excess of 50 percent thereafter.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1968 to February 1970.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  During the course of the appeal in a December 2015 RO rating decision, the Veteran's PTSD was increased from 30 percent to 50 percent, effective October 30, 2015.  

In June 2015 the Board remanded the claim to the AOJ for further development.  The requested development as to the claims adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the period prior to January 26, 2016, the Veteran has, at worst, Level XI hearing acuity in his service-connected right ear and Level I in the nonservice-connected left ear.

2.  For the period beyond January 26, 2016, the Veteran has, at worst, Level X hearing acuity in his service-connected right ear and Level VI in the nonservice-connected left ear.

3.  Giving the Veteran the benefit of the doubt, throughout the entire timeframe on appeal, the Veteran's PTSD is manifested by symptoms consistent with occupational and social impairment that involves a reduced reliability and productivity with such symptoms as a depressed mood, anxiety, nightmares, chronic sleep impairment, difficulty concentrating, feelings of detachment, suspiciousness, isolation, suicidal ideation with no plan or intent, irritability and difficulty in establishing and maintaining effective work and social relationships.

CONCLUSIONS OF LAW

1.  For the period prior to January 26, 2016, the criteria for a 10 percent rating for right ear hearing loss, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

2.  For the period beyond January 26, 2016, the criteria for a 50 percent rating for right ear hearing loss, but no higher, have been met.  38 U.S.C.A. §§ 1155, 5103, 5013A, 5107 (West 2014); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2015).

3.  Resolving doubt in favor of the Veteran, the criteria for an initial rating of 50 percent, for the Veteran's service connected PTSD, but no higher, has been met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duty to notify was satisfied by a letter dated March 2009 for the Veteran's bilateral hearing loss disability.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

With respect to the Veteran's PTSD claim, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. at 490-91; see also VAOPGCPREC 8- 2003 (December 22, 2003).  Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development as to the issue decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, private treatment records, relevant VA medical records and VA medical examinations, and the Veteran's own contentions.  

Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In addition, an appeal from the initial assignment of a disability rating, as is the case in regard to the Veteran's PTSD claim, requires consideration of the entire time period involved, and contemplates "staged ratings" where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  However, "staged ratings" are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Hearing loss disability

38 C.F.R. § 4.85, Diagnostic Code 6100, sets out the criteria for evaluating hearing impairment using puretone threshold averages and speech discrimination scores.  Numeric designations are assigned based upon a mechanical use of tables found in 38 C.F.R. § 4.85; there is no room for subjective interpretation.  Scores are simply matched against Table VI to find the numeric designation, then the designations are matched with Table VII to find the percentage evaluation to be assigned for the hearing impairment.

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.87, Tables VI, VIa, VII.  Organic impairment of hearing acuity is measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by a pure tone audiometry test in the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per second.  See 38 C.F.R. § 4.85(a), (d).  Ratings of hearing loss disability involve mechanical application of the rating criteria to the findings on official audiometry.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  The schedular evaluations are intended to make proper allowance for improvement by hearing aids.  38 C.F.R. § 4.86.

If impaired hearing is service-connected in only one ear, the rating is determined by designating I as the level of hearing in the ear in which any hearing impairment is not service-connected.  38 C.F.R. § 4.85(f).  With certain levels of hearing impairment, however, VA regulations provide for hearing impairment in one service-connected ear and one non-service-connected ear to be compensated as though both disabilities were service-connected.  38 C.F.R. § 3.383(a)(3).  This is done if the service-connected hearing impairment in the service-connected ear is compensable to a degree of 10 percent or more, and hearing impairment in the non-service-connected ear is manifested by an auditory threshold of 40 decibels or greater at the frequencies 500, 1000, 2000, 3000, or 4000 Hertz, auditory thresholds of 26 decibels or greater for at least three of those frequencies, or a speech recognition score less than 94 percent.  38 C.F.R. §§ 3.383(a), 3.385.  The implementing regulation regarding hearing loss in one ear provides that a Veteran must have a service-connected hearing impairment of 10 percent or more, and a hearing impairment in the nonservice-connected ear that meets the criteria at 38 C.F.R. § 3.385 before both ears may be considered in deriving the level of disability.  See 38 C.F.R. § 3.383(a)(3).

Exceptional patterns of hearing impairment are rated under 38 C.F.R. § 4.86.  Specifically, an exceptional pattern of hearing loss is hearing loss of 55 decibels or more in each of the four specified frequencies (i.e. 1000, 2000, 3000, and 4000 Hertz ), and hearing loss with a pure tone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz.  38 C.F.R. § 4.86(a),(b).

In determining the appropriate rating for the Veteran's hearing impairment, however, VA must also consider whether an extra-schedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability effects on the Veteran's occupational function and daily activities.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).
Analysis

The Veteran asserts entitlement to a compensable rating for his right ear hearing loss disability.  His left ear is not currently service-connected.  

By way of history, the Veteran's right ear hearing loss was originally granted in a May 2003 RO rating decision, evaluated as noncompensable, effective November 18, 2002.  The Veteran filed a claim for increase in January 2009.  

As the Veteran is service connected in only one ear, the Board must first determine whether the right ear hearing loss disability meets the minimum threshold requirements to evaluate the non-service connected left ear as a ratable disability by VA standards.  

In determining if the service-connected ear has a hearing impairment of 10 percent or more the nonservice-connected ear must initially be given a value of Roman Numeral I.  See 38 C.F.R. § 4.85(f).  The service-connected ear must then either have a numeric value of either X or XI, as determined by either Table VI, or Table VIA, in order to be considered as compensable.  See 38 C.F.R. § 4.85, Diagnostic Code 6100, Table VII (combination of Level I and either Level X or Level XI results in a 10 percent rating).  

In this case, the threshold was not met until the January 2016 private evaluation, discussed in detail below.  This was configured by first intersecting the column in Table VI (38 C.F.R. § 4.85) for average pure-tone decibel loss at 40 percent, with the line for percent of discrimination from 90-97, the resulting numeric designation for the right ear is X.  Thus, the evidence shows that the Veteran meets the criteria for a 10 percent disability rating for hearing loss in the service-connected right ear and meets the threshold criteria under 38 C.F.R. § 3.385  for consideration of rating both ears as being a single service-connected disability.  Thus, for evaluating right ear hearing loss disability prior to January 2016,  a Roman Numeral I under Table VI will be assigned for left ear hearing loss; thereafter, he will be compensated as if hearing loss in both ears were service connected.   See 38 C.F.R. § 4.85 (f); 38 C.F.R. § 3.83(a)(3) and 38 C.F.R. § 3.85.
The Veteran was afforded a VA audiological examination in June 2009.  The Veteran reported having Meniere's disease since 1969.  He described symptoms of difficulty hearing.  The effect on usual occupation and daily activity was moderate.  The auricle and external ear examination was within normal limits.  The Veteran had mild to severe sensorineural loss bilaterally.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
65
70
65
70
67.5
LEFT
20
50
75
70
53.75

Word recognition performed using the Maryland CNC was 60 percent in the right ear and 92 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VII for the right ear and as the left ear is not service-connected it is assigned a level I.  Such a degree of hearing loss warrants a 0 percent evaluation under Table VII. 

A private audiological evaluation was conducted in April 2010.  Upon evaluation, the Veteran's ear evaluation reflected normal pinnas.  The external auditory canals were uninflamed and no foreign bodies or lesions were seen.  The tympanic membranes were intact and not inflamed and there were no middle ear effusions.  Puretone thresholds, in decibels, were as follows:



HERTZ

1000
2000
3000
4000
Avg
RIGHT
65
75
78
80
74.5
LEFT
20
55
80
89
58.75

Word recognition performed was 20 percent in the right ear and 80 percent in the left ear.  However, it is unclear whether the Maryland CNC was used.  Thus, it appears that this audiogram is not adequate for rating purposes
The Veteran was afforded a VA audiological examination in July 2010.  The effect on the Veteran's usual occupation and daily activity was difficulty hearing.  The auricle and external ear examination were within normal limits bilaterally.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
70
75
80
85
78
LEFT
25
55
75
80
58

Word recognition performed using the Maryland CNC was 0 percent in the right ear and 80 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of XI for the right ear and as the left ear is not service-connected it is assigned a level I.  Such a degree of hearing loss warrants a 10 percent evaluation under Table VII. 

The Veteran received an intratympanic right ear injection from a private treating physician in September 2010. 

The Veteran was afforded a VA examination in October 2015.  The VA examiner opined that the Veterans hearing loss would not prohibit him from securing or maintaining employment in most professions, including brewery work from which he retires.  He reported he heard well other than soft speech and when multiple people were talking.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
80
70
100
105+
89
LEFT
25
65
80
80
63

Word recognition performed using the Maryland CNC was "cnt" in the right ear.  The VA examiner stated that the use of the word recognition score is not appropriate for the Veteran because of language difficulties, cognitive problems, inconsistent word recognition scores, etc., that make combined use of pure tone average and word recognition scores inappropriate.  Given the evidence of record, the Board finds that rather than again remand the Veteran's claim for yet another VA audiological examination, the Board will resolve all reasonable doubt in favor of the Veteran and rate the severity of his hearing loss based only on pure tone threshold averages.  The Board finds it appropriate to do so given the inconsistencies in the speech recognition scores and in light of the fact that the VA audiologist certified that use of speech discrimination testing was not appropriate in the Veteran's case.

Using Table VIA in 38 C.F.R. § 4.85, the Veteran received a numeric designation of VIII for the right ear and as the left ear is not service-connected it is assigned a level I.  Such a degree of hearing loss warrants a 0 percent evaluation under Table VII. 

The Veteran was afforded a private audiological evaluation in January 2016.  Upon evaluation the right auricula, ear canal and tympanic membranes were normal.  Puretone thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
Avg
RIGHT
75
80
110
110
93.75
LEFT
20
67
85
80
63

Word recognition performed using the Maryland CNC was 40 percent in the right ear and 64 percent in the left ear.  

Using Table VI in 38 C.F.R. § 4.85, the Veteran received a numeric designation of X for the right ear and VI for the left ear.  The Board notes this evaluation met the threshold criteria to rate right ear hearing loss disability as if both ears were service-connected.  Such a degree of hearing loss warrants a 50 percent evaluation under Table VII. 

For the period prior to January 26, 2016, the Board finds that the Veteran's right ear hearing loss was manifested by at worst, Level XI hearing acuity in the right ear and level I hearing acuity in the left ear.  Resolving doubt in favor of the Veteran, a 10 percent rating is warranted for the period.  

For the period beyond January 26, 2016, the Board finds that the Veteran's right ear hearing loss was manifested by at worst, Level X hearing acuity in the right ear and level VI hearing acuity in the left ear.  Thus, a 50 percent rating is warranted for the period.  

The audiometric testing of record is shown to have adequately evaluated the Veteran's hearing ability consistent with VA regulations.  It is clearly contemplated that a compensable hearing loss disability results in some degree of communication impairment and limits some activities.  VA examiners have also acknowledged that the Veteran reported having had difficulty understanding speech, but overall their findings and opinions do not demonstrate that a more severe disability than reflected by the present ratings exists under the conditions of daily life.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).

The Board has considered the Veteran's assertion regarding difficulty hearing.   It is clear, from his competent and credible lay statements, that the Veteran has difficulty hearing conversations.  However, there is no evidence of record demonstrating that the Veteran has shown hearing acuity that allows the Board to consider diagnostic criteria beyond such discussed above.  The assignment of ratings for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).

The Board has considered whether 38 C.F.R. § 4.86(b) applies to this case during the entire appellate period.  Consideration under that provision is not warranted, as pure tone thresholds were not 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz during any private audiological evaluation or VA audiological examinations during the appeal period.  

Staged ratings are warranted for the Veteran's right ear hearing loss disability, as reflected.  Although there has been some variation in the severity of the Veteran's hearing loss disability in the period prior to January 26, 2016, the Board finds his hearing has remained relatively consistent and resolves doubt in favor of the Veteran in assigning a 10 percent rating for this appeal period.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Accordingly, the Board finds that for the period prior to January 26, 2016, the Veteran's right ear hearing loss disability has warranted a 10 percent rating, and for the period beyond January 26, 2016 the Veteran's right ear hearing loss has warranted a 50 percent rating, but the preponderance of the evidence is against the assignment of any higher rating.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

PTSD

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  Ratings are assigned according to the manifestation of particular symptoms.  Notably, the term "such as" in 38 C.F.R. § 4.130 precedes lists of symptoms that are not exhaustive, but rather serve as examples of the type and degree of symptoms and their effects that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

Accordingly, the evidence considered in determining the level of impairment under 38 C.F. R. § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's disability that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as follows:

30 percent: occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).

50 percent: Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty establishing effective work and social relationships.

70 percent: Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

100 Percent: Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living [including maintenance of minimal personal hygiene]; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.

See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The use of the term "such as" in the general rating formula for mental disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130 [incorporating by reference the VA's adoption of the DSM-IV for rating purposes]. 

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Factual background

The Veteran contends his PTSD warrants a rating in excess of 30 percent prior to October 30, 2015, in excess of 50 percent thereafter.  

Prior to the appeal period, the Veteran was afforded a VA PTSD examination in March 2003.  The Veteran reported that he lived by himself, did chores and helped his father.  He had friends, liked to fish and went to church.  The Veteran was noted to have friends, interests and constructive recreational and leisure pursuits.  The Veteran was diagnosed with anxiety disorder not otherwise specified.  He did not meet the DSM-IV criteria for PTSD at that time.  A GAF of 65 was assigned with mild impairment of social interactions and he was a bit uncomfortable in crowds.  The Veteran did not receive any treatment for the condition.  

Also prior to the appeal period was a VA treatment record of an initial psychiatric evaluation from June 23, 2005.  The Veteran reported traumatic experiences.  Upon mental status evaluation, the Veteran was cooperative, looked aloof and was somewhat guarded with a constricted affect.  He was neatly dressed with good hygiene.  He reported a fairly satisfactory social life.  Avoidance and numbness were noted as a way of coping with PTSD and he had combat related conditioned behaviors with hypervigilance, alertness, startle and fear to loud unexpected sounds such as sirens going off.  Mood was euthymic.  There were no complaints of depression; he rated his depression at 0 on a scale of 1 to 10.  There were no suicidal or homicidal ideas or plans.  He was not psychotic.  He was a sad looking person as he reminisced about his painful and traumatic war related experience and losses.  His statements indicated feelings of survival guilt, anger, and sadness rooted in his traumatic war experiences and losses.  He was oriented times three.  His memory and recall were intact.  He was sober and lucid.  The Veteran was diagnosed with chronic PTSD of mild to moderate degree.  A GAF of 45/65 was assigned due to PTSD.  The Veteran declined treatments with medications or groups.  

VA treatment records reflect the Veteran did not receive ongoing treatment for psychiatric conditions including his diagnosed PTSD.  In May 28, 2008 and May 27, 2009 the Veteran had negative depression and suicide risk screens.  

The Veteran was afforded a VA examination in June 2009.  The Veteran reported having symptoms since 1968 and they were sporadic.  He had problems half the time.  He reported being easily startled, having short-temperedness, sleep disturbances with interrupted sleep once per week, nightmares once per month, intrusive thoughts once per week and hypervigilance.  He was intolerant of crowds and avoided them and he did not watch war movies.  There were no suicide or panic attacks reported.  The Veteran was retired after thirty years employment at a brewery.  He was married twice; his first wife died of cancer.  He had three children and was close to them.  He dressed and fed himself and attended to his own toilet needs.  The Veteran did chores around his house and liked growing plants.  He had some friends and recreational and leisure pursuits.  

Upon examination, the Veteran was alert, cooperative, casually and appropriately dressed.  He answered questions and volunteered information.  There were no loosened associations or flight of ideas.  There was no bizarre motor movement or tics.  His mood was calm and he was a bit hard-of-hearing.  His affect was appropriate.  He had nightmares and some intrusive thoughts.  There were no homicidal or suicidal thoughts.  There was no impairment in thought process or communication.  There were no delusions, hallucinations, ideas of reference or suspiciousness.  He was oriented times three. Memory, remote and recent, appeared adequate.  Insight, judgement and intellectual capacity were adequate.  The Veteran met the criteria for a PTSD diagnosis.  He did witness and experience traumatic events that included actual or threatened death or serious injury to himself and others.  He re-experienced these events through nightmares and intrusive thoughts.  He avoided things that reminded him of the event.  He was less interested in interacting with people and stayed removed from people and felt detached.  He had sleep disturbances, irritable, hypervigilant and easily startled.  The problems interfered with social activities and caused distress.  A GAF score of 60 was assigned.  The Veteran was noted to have "mild and persistent" symptoms of PTSD with no remissions.  He went to church, had some friends and interests but was somewhat irritable and stayed to himself.  He took no medication.  The VA examiner stated the Veterans psychiatric symptoms resulted in slight impairment of employment and social functioning.  

A private psychiatric evaluation was conducted in June 2009.  The Veteran reported sleep trouble and trouble "thinking."   The Veteran endorsed having difficulty expressing warm and loving feelings to his wife after Vietnam.  He was startled easily and kept his guard up.  When going out to eat he sat with his back to the corner wall to observe traffic.  After his first wife died he found it difficult for him to go places or do things with people.  He retired around the same time of his wife's death as the plant he worked at for 30 years closed.  He had remained isolated since that time. He was close to his children as much as he could be.  He had difficulty allowing people to get close from an emotional standpoint.  He had a female friend he liked to go hunting and fishing with and they became close and were married one year prior.  He continued to have nightmares about his combat experiences.  His wife told him he woke her up with dreams and moving around.  He did not like going into crowded places and avoided it if at all possible.  The Veteran suffered from nightmares, isolation, flashbacks and interpersonal relationship problems since Vietnam and had never received any treatment for this.  Over the years the Veteran liked hunting and fishing and he had done these activities with his children.  

Upon mental status evaluation, the Veteran had good grooming, a neat appearance and good eye contact.  He volunteered information spontaneously.  He was reluctant to go into much detail about his time in Vietnam.  He had difficulty concentrating.  Intellect was intact in the normal range.  Memory was intact for recent events and impaired for many events that happened during his military service time.  He described vivid and intense nightmares about military service which awoken him and made it hard to go back to sleep.  Flashbacks were hard to manage.  He found himself thinking about Vietnam which made it hard to concentrate.  There were no hallucinations or delusions or any thought disorder.  The Veteran was diagnosed with PTSD with concentration impairment, isolation, flashbacks, interpersonal relationship problems and sleep disturbance due to nightmares.  A GAF of 50 was assigned.  It was noted the symptoms had an impact on his ability to maintain employment.  Medication was not needed.
  
The Veteran was afforded a VA examination in October 2015.  The VA examiner summarized the Veteran's condition with regard to his PTSD as occupational and social impairment with occasional decreased in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily with normal routine behavior, self-care and conversation.  The Veteran lived with his second wife of 7 years and the relationship was described as "very good."  He did engage in social activities but experienced increased arousal in larger crowds.  He liked to fish weekly and went for walks.  He was retired and did work around the house.  He was capable of performing activities of daily living and did them routinely.  There was no inpatient admission since the last examination and had not had outpatient treatment in 2-3 years.  He did report intermittent suicidal ideation with no plan or intent.  He denied any homicidal intent or plan.  

The Veteran met PTSD diagnostic criteria with recurrent, involuntary and intrusive distressing memories of the traumatic event; recurrent distressing dreams in which the content and or effect of the dream were related to the traumatic event; intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; avoidance of or efforts to avoid distressing memories, thoughts or feeling about or closely associated with the traumatic event; avoidance of or efforts to avoid external reminders that arouse distressing memories, thought or feelings about or closely associated with the traumatic event; persistent negative emotional state; feelings of detachment or estrangement from others; irritable behavior and angry outbursts typically expressed as verbal or physical toward people or objects; hypervigilance; exaggerated startle response and sleep disturbance.  Symptoms that applied to the diagnosis were a depressed mood, anxiety, suspiciousness, chronic sleep impairment; difficulty in establishing and maintaining effective work and social relationships and suicidal ideation.  

Analysis

The Board has considered the VA treatment records, VA examination reports, and private treatment records as well as lay statements from the Veteran regarding the impact of his PTSD on his occupational and social impairment.  The Board notes that while there has been some variation in the severity of the Veteran's PTSD symptoms during the appeal period, the severity of the Veteran's symptomatology has been relatively constant throughout the period of this appeal; therefore, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 50 percent over the entire appeal period.  See 38 U.S.C.A. § 5107; Gilbert, supra; Mauerhan, supra.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 50 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1.

Symptoms which support the Veteran's 50 percent rating include, but are not limited to, occupational and social impairment with reduced reliability and productivity as due to a depressed mood, anxiety, nightmares, chronic sleep impairment, difficulty concentrating, feelings of detachment, suspiciousness, isolation, suicidal ideation with no plan or intent, irritability and difficulty in establishing and maintaining effective work and social relationships.

In arriving at the determination above the Board has considered GAF scores assigned, however, there are only two GAF scores during the relevant appeal period.  One score indicates moderate impairment and one score indicates more serious impairment.  As the GAF scores have been reported on such a limited basis, the scores do not hold significant weight in determining the Veteran's overall disability picture.  

The Board finds that a disability rating greater than 50 percent is not appropriate for any period of time on appeal because the Veteran does not have occupational and social impairment with deficiencies in most areas or total occupation and social impairment.  The Veteran has some instances of suicidal ideation but no intent or plan.  The Veteran's speech is not intermittently illogical, obscure, or irrelevant.  The Veteran is able to adequately communicate his thoughts.  The Veteran has not reported periods of anger or panic attacks.  While the Veteran has depression, it is not to the extent that he is unable to function independently.  Rather, the Veteran routinely conducts activities of daily living.  The Veteran has irritability and anger issues, but there have not been periods of violent behavior.  There is no evidence of spatial disorientation.  Further, the Veteran does not have neglect of personal appearance and hygiene.  Given the frequency, nature, and duration of the Veteran's symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70 percent rating or higher and therefore, a 70 percent rating, or higher, is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration").

The Board is aware that the symptoms listed under the 70 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 70 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  However, the Board finds that the preponderance of the evidence, including the clinical findings, shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with reduced reliability and productivity.  

The Board has considered lay statements from the Veteran regarding his symptoms such as short-temperedness, irritability and suicidal thoughts.  His lay statements are credible to the extent that they involve observable symptoms, such as psychiatric problems.  In fact, the Veteran's complaints have been considered in this case and are deemed most consistent with the 50 percent rating criteria and resulted in an increased rating for the period prior to October 30, 2015.  Although the Veteran's complaints include some symptoms contemplated by the higher 70 percent rating such as suicidal ideation, the frequency, duration, and severity of his symptoms are most consistent with the 50 percent rating, as described above.

Extraschedular Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected bilateral hearing loss disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's bilateral hearing loss disability and PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  For hearing loss disability, the Veteran reports difficulty understanding conversational speech when a voice is soft or when multiple people talk at once.  For PTSD, the Veteran symptoms resulted in occupational and social impairment with reduced reliability and productivity due to symptoms including but not limited to, a depressed mood, anxiety, nightmares, chronic sleep impairment, difficulty concentrating, feelings of detachment, suspiciousness, isolation, suicidal ideation with no plan or intent, irritability and difficulty in establishing and maintaining effective work and social relationships.  

In regard to hearing loss disability specifically, the Board notes that the decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  In support of this finding, the Board points to the regulatory history of 38 C.F.R. §§ 4.85 and 4.86.  In this regard, the rating criteria for hearing loss were last revised, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a Veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  As such, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria.

Accordingly, the Board determines that the Veteran's complaints of hearing difficulty and social and occupational impairment have been considered under the numerical criteria set forth in the rating schedule.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Rice Consideration

In Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU rating claim is part of an increased rating claim when such claim is raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  In this case, the issue of unemployability due to service-connected PTSD or right ear hearing loss has not been raised by the record.  While the Veteran is not employed he has not attributed his unemployment to his PTSD or hearing loss.  Rather, on multiple occasions the Veteran noted that he was retired at the time of his plant closing.  Though the Board notes his difficulty hearing and level of occupational and social impairment have some impact on his occupational functioning, none of the medical records suggest that the Veteran is unemployable as a result of his PTSD or right ear hearing loss.  Accordingly, the Board concludes that a claim for TDIU has not been inferred by the evidence.

ORDER

For the period prior to January 26, 2016, entitlement to a rating of 10 percent, but no more, for right ear hearing loss disability is granted. 

For the period on and afterJanuary 26, 2016, entitlement to a rating of 50 percent, but no more, for right ear hearing loss disability is granted. 

For the period prior to October 30, 2015, entitlement to a rating of 50 percent, but no more, for PTSD is granted.

For the period on and after October 30, 2015, entitlement to a rating in excess of 50 percent for PTSD is denied.


____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


